Memorandum. The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division’s construction of subdivision (b) of section 7 of respondent Town of Geddes’ Zoning Ordinance and its conclusion that "the obvious intent of the section was to restrict development of private profit-making enterprises in a residential district”. Moreover, we find the regulation constitutional and a permissible exercise of the police power conferred on respondent by the Legislature (see Town Law, § 261). As was stated in Matter of Wulfsohn v Burden (241 NY 288, 300-301), "[t]he primary purpose of [a residential] district is safe, healthful and comfortable family life rather than the development of commercial instincts and the pursuit of pecuniary profits.” Indeed, almost 40 years ago, in a case upholding the exclusion of boarding houses operated for profit in a residential district, we noted that "[provisions for the exclusion of business enterprises from residential zones are now generally found in zoning ordinances” (Baddour v City of Long Beach, 279 NY 167, 174, app dsmd 308 US 503; cf. McCarter v Beckwith, 247 App Div 289, 292, affd 272 NY 488, cert den 299 US 601; see, also, 1 Anderson, New York Zoning Law and Practice [2d ed], § 9.36).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.